Citation Nr: 1706600	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  07-03 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU), to include on an extra-schedular basis, due to the service-connected degenerative disc disease (DDD), L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from January to May 1970, October 1990 to May 1991 and from February 2003 to April 2004, including service in the Southwest Asia Theater of operations during the Persian Gulf War from November 1990 to April 1991 and service in Iraq and Kuwait from April 2003 to March 2004.  Further, the record reflects he had additional service in the Reserves. 

The Veteran died in August 2010, and the Appellant is his surviving spouse.  The record reflects that the Appellant has been substituted for the Veteran in this case.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision promulgated in July 2005 by the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana, in which the RO granted service connection for DDD, L5-S1, evaluated at 10 percent disabling.  The Veteran perfected a timely appeal that challenged the 10 percent rating assigned for this disability.  In a February 2009 rating decision, the RO increased the disability rating for the Veteran's DDD, L5-S1, from 10 percent to 20 percent disabling.

Concerning the TDIU issue, this issue was remanded by the Board in March 2014.  At that time, the Board observed that the issue of entitlement to a TDIU due to the service connection DDD, L5-S1, was reasonably raised by the record.  Thus, the Board concluded that it had jurisdiction of the TDIU issue pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board also observes that a traditional TDIU claim considers whether a veteran is unemployable due to any service-connected disability or disabilities, alone or in concert.  In contrast, a Rice TDIU claim is limited to whether the veteran is unemployable due to the service-connected disability or disabilities on appeal-in this case, the Veteran's DDD, L5-S1.  See Rice, 22 Vet. App. at 454-455 (when entitlement to TDIU is raised during the administrative appeal of the increased rating or initial rating assigned for the underlying disability or disabilities, it is a part of the claim for benefits for that disability or disabilities).  Accordingly, in light of the ruling in Rice, the Board inferred a claim for a TDIU due exclusively to the service-connected DDD, L5-S1, because this was the underlying disability at issue in this appeal.  Id.


FINDINGS OF FACT

1.  Prior to the Veteran's death, he did not meet the minimum percentage requirements for consideration of a TDIU rating as set forth under 38 C.F.R. § 4.16(a).

2.  The evidence of record does not show that, prior to his death, the Veteran's service-connected DDD, L5-S1, precluded him from securing and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU rating, to include on an extra-schedular basis, due to the service-connected DDD, L5-S1 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process Considerations

With respect to the Appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a June 2015 letter and the case was readjudicated in a March 2016 supplemental statement of the case.  Such letter advised the Appellant of the evidence and information necessary to substantiate her claim.  Furthermore, the Appellant was informed of her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19. Vet. App. 473 (2006).  

Relevant to the duty to assist, the Veteran's VA treatment records and various private treatment records have been obtained and considered.  The Appellant has not identified any additional, outstanding records necessary to decide her pending appeal.  Therefore, the Board finds that VA's duty to assist with respect to obtaining records has been fulfilled. 

The AOJ has substantially complied with the Board's March 2014 remand directives.  Specifically, the AOJ sent the Appellant a notice letter in June 2015 that included an explanation as to the information or evidence needed to establish entitlement to a TDIU due to a service-connected disability and notified the Appellant that she may submit lay statements from herself and from other individuals who had first-hand knowledge, and/or were contemporaneously informed of the impact the Veteran's service-connected lumbar spine disorder had on his ability to work.  The Appellant did not respond to the June 2015 notice letter, nor did she complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Therefore, the Board finds that the AOJ has substantially complied with the March 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
	
II.  Legal Criteria

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of determining one 60 percent disability, disabilities resulting from a common etiology or a single accident are considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19. 

III.  Analysis

After reviewing the evidence of record, the Board has determined that the preponderance of the evidence is against the Appellant's claim for entitlement to a TDIU, to include on an extraschedular basis. 

Initially, the Board notes that, prior to his death, the Veteran was service connected for IBS, rated as 30 percent disabling; DDD, L5-S1, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensably disabling.  The Veteran's combined evaluation was 50 percent. Thus, the percentage requirements for a TDIU under 38 C.F.R. § 4.16 (a) were not met.  Nonetheless, in exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned, on an extraschedular basis, upon a showing that the individual is unable to secure and follow a substantially gainful occupation due to service-connected disabilities.  38 C.F.R. § 4.16 (b). 

The central inquiry is "whether a veteran's service-connected disability alone is of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not his age or the impairment caused by non-service connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Considering the pertinent evidence in light of the above, the Board finds that the criteria for a TDIU are not met. 

The Board acknowledges that the Veteran was not employed for much of the time pertinent to this appeal.  However, as indicated above, unemployed does not mean unemployable.  Furthermore, the record evidence reflects that the Veteran ultimately became unemployable due to his nonservice-connected oral cancer, which was first diagnosed in February 2006.

Upon review, the record shows that the Veteran received a Medical Board due to his service-connected lumbar spine disorder in July 2004.  As above, during a November 2008 VA spine examination, the Veteran reported that he retired from the Federal Government as a mechanic due to his low back pain.  The examiner also noted that the service-connected lumbar spine disorder had a significant effect on the Veteran's usual occupation, indicating that the Veteran had related a history of having been medically retired due to a back disability. 

However, in a January 2009 VA intestines examination, it was noted that the Veteran worked for a period of one year ending October 2006 when he was a contract mechanic for the National Guard but that the Veteran had not worked since October 2006.  

Notably, a review of the record shows that the Veteran was first diagnosed with oral cancer in February 2006 and was granted disability benefits from the Social Security Administration for "esophagus, malignant neoplasm" effective March 16, 2006.

Based on the above, the Board finds that the evidence does not show the Veteran was unemployable due solely his service-connected lumbar spine disorder.  As above, while the Veteran was discharged from military service due to his service-connected back disorder, the Veteran subsequently obtained employment for approximately one year (i.e., October 2005 to October 2006) despite his back condition.  During the course of this employment, the Veteran was diagnosed with oral cancer and the Veteran was awarded Social Security disability benefits for this oral cancer beginning March 2006.  Although the Veteran's lumbar spine disorder may have made employment more difficult, the record as a whole does not establish that his lumbar spine disorder prevented him from engaging in his employment, which is supported by the fact that the Veteran did work despite his back disability for approximately one year from October 2005 to October 2006.  Thus, a TDIU is not demonstrated by the record as the evidence of record fails to show that the Veteran was unemployable due solely to his service-connected lumbar spine disability prior to his death in August 2010.

The Board has considered whether the Appellant's claim should be referred to the Compensation and Pension director for consideration of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16 (b).  When there is plausible evidence that a veteran is unable to secure and follow a substantially gainful occupation, without any affirmative evidence to the contrary, a veteran's case is eligible for consideration under 38 C.F.R. § 4.16 (b) by referral to the Compensation and Pension Director.  In this case the criteria for referral have not been met as the preponderance of the evidence is against the Appellant's claim for a TDIU on an extraschedular basis. 

As the evidence fails to establish that the Veteran's service-connected DDD, L5-S1 precluded substantially gainful employment prior to his death, the criteria for a TDIU rating, to include on an extra-schedular basis, were not met, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for a TDIU, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU rating, including on an extra-schedular basis, due to the service-connected DDD, L5-S1, is denied.



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


